Detailed Action:
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims within the present application are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The Examiner encourages the Applicant to an interview for compact prosecution. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, claims 1 and 7 are directed to the abstract idea of a mental process and organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 7 when “taken as a whole,” are directed to the abstract idea of a mental process and organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 14 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…memory…storage device…computer…business process design support apparatus…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-6 and 8-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1 and 7  do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 7 include various elements that are not directed to the abstract idea.  “…processor…memory…storage device…computer…business process design support apparatus…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-6 and 8-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 7.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. No. 2018/0260909) (Hereinafter, Li) in view of Xu et. Al. (US Pub. No. 2020/00327498) (Hereinafter, Xu).

As per claim 1,
Li teaches,
a business process design support method for supporting a design of a business process by a computer including a processor, a memory, and a storage device, the business process design support method comprising: 
(Abstract and paragraph 112)

a first step of the computer receiving definition information of the business process; 
(paragraph 14, noting, “…In order to facilitate effective impartiality in a process in which a user carries out processing through a transaction handling organization, a trust mechanism can be established between the user and the transaction handling organization by using a consensus network of block chains. The processing can include, for example, processing of business transactions, and the transaction handling organization can be a business transaction handling 

a second step of the computer 
extracting one or more data items, one or more roles to execute processing, contents of tasks to be processed by the role for each data item, 
(paragraph 16, noting “…A terminal 112 (from which the user 104 sends a request), the transaction handling organization 106, and the audit department 108 can each serve as block chain nodes 110 in the consensus network 102.”)

and a relationship between sending and reception of a message among roles from the definition information to generate a model of the business process; 
(paragraph 16-18 discussing how a smart contract with blockchain is formed; see also, paragraph 20-21, noting “…a first block chain node receives business information sent by a user…”)

a third step of the computer selecting an element of information management set in advance; 
(paragraph 33, noting “ For example, the block chain nodes in the consensus network 102 can have multiple business requests, and different business requests can be in different business processing stages. For example, some business requests can be sent from the first block chain node 110 as to the consensus network 102, and some business requests can be executed to some extent…”)

Li does not explicitly teach; however, Xu does teach, 
a fourth step of the computer executing a simulation to apply the selected element of information management to the model; 
(paragraph 130, noting “…The trigger may perform local testing on the received message to determine if the message is valid. For example, it may test-call a copy of the process instance internally in order to verify the message or to determine the intended result of the process instance 170….”)
170….”)

Li discusses techniques for using a consensus network for handling requests in a block chain.  (see, Li Abstract) Xu discusses utilizing a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance between parties. (see, Xu Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Xu within the invention of Li with the motivation of executing business processes on a blockchain platform. (See, Xu paragraph 2) This is especially useful in situations wherein two parties do not trust one another.  Moreover, both inventions are within the same field of endeavor, thus, ensuring a high rate of success.  

As per claim 7,
Claim 7 discloses similar limitations to claim 1, but in an apparatus.  Li discloses the prior art invention in an apparatus. (see, Li, claims 19 & 20).  Therefore, claim 7 is rejected under similar rationale as claim 1.


s 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xu as applied to claims 1 and 7 above, and further in view of over Chan et. Al. (US Pub. No. 2005/0021348) (hereinafter, Chan).

As per claim 2,
Li/Xu do not explicitly teach; however, Chan does teach, 
the business process design support method according to claim 1, wherein the element of information management is an element included in distributed information management, in the fourth step, a selected element of the distributed information management is applied to the model to try to generate a model of a new business process, and in the fifth step, when the model of a new business process is generated by the simulation, the element of the distributed information management is determined to be applicable to the business process
(see Fig. 12)
Li discusses techniques for using a consensus network for handling requests in a block chain.  (see, Li Abstract) Xu discusses utilizing a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance between parties. (see, Xu Abstract) Chan discuses designing and managing a business solution.  (See, Chan Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Chan within the invention of Li/Xu with the motivation of allowing a user to design a business solution with user parameters and user-selectable, pre-defined business process objects and pre-defined technology objects. (see, Chan Abstract) Moreover, all inventions are within the same field of endeavor, thus, ensuring a high level of success.

As per claim 3,
Li teaches, 
the business process design support method according to claim 2, 
wherein a plurality of elements of the distributed information management are set in advance, and the simulation is set for each of the plurality of elements, in the third step, one or more elements are selected from the plurality of elements, and in the fourth step, simulations corresponding to the selected one or more elements are executed
304 can be configured to compile the business information by using a preset SOLC compiler to obtain the first smart contract…”)As per claim 4,
Li teaches,
the business process design support method according to claim 3, wherein in the simulation, a role having a task only of intermediating with the message is deleted
(paragraph 48, wherein the function of “remove” is akin to “deleted.”)As per claim 5,
Li does not explicitly teach; however, Xu does teach, 
the business process design support method according to claim 3, wherein the simulation extracts a movable task among the tasks, and moves the extracted task to another role.(paragraph 106-108, noting the “join” is functioning to move the extracted task to another role; further noting, paragraphs 112-115 discussing this in detail)

Li discusses techniques for using a consensus network for handling requests in a block chain.  (see, Li Abstract) Xu discusses utilizing a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance between parties. (see, Xu Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Xu within the invention of Li with the motivation of executing business processes on a blockchain platform. (See, Xu paragraph 2) This is especially useful in situations wherein two parties do not trust one another.  Moreover, both inventions are within the same field of endeavor, thus, ensuring a high rate of success.  
As per claim 6,
Li/Xu do not explicitly teach; however, Chan does teach, 
the business process design support method according to claim 3, further comprising: a sixth step of the computer receiving an index of cost for executing the tasks to calculate cost for the results of the simulation and to select a result of the simulation in which the cost is minimized from the 

Li discusses techniques for using a consensus network for handling requests in a block chain.  (see, Li Abstract) Xu discusses utilizing a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance between parties. (see, Xu Abstract) Chan discuses designing and managing a business solution.  (See, Chan Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Chan within the invention of Li/Xu with the motivation of allowing a user to design a business solution with user parameters and user-selectable, pre-defined business process objects and pre-defined technology objects. (see, Chan Abstract) Moreover, all inventions are within the same field of endeavor, thus, ensuring a high level of success.

As per claims 8-10,
Claims 8-10 disclose similar limitations to claims 2-4, however, in an apparatus form.  Li discloses the prior art invention in an apparatus form. (See, Li, claims 19-20) Therefore, claims 8-10 are rejected under similar rationale as claims 2-4.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623